Honorable D. Roy Harringtcn
Chairman, Interim Study Commlttee
Game, Fish & Wildlife Resources
Austin, Texas
                         Opinion No. W-1481
                         Re:   Term of office OP members
                               of the State Senate, and
Dear Mr. Harrington:           related questions.
       Your request for an opinion reads as follows:
            "I am requesting a formai o@nion re-
       garding term of office of members of the
       Texas State Senate.
            “1.  !:That
                      is the earliest date.a new
       Senator-elect - (elected November 6, 1962)
       can qualify for office by taking oath pre-
       scribed by the constitution?
           "2. Does the annual salary of a nely
      member of the Texas State Senate commence
      on the.date he takes the oath of office?
      If not, on what date can such a salary
      legally be commenced?"
       In Attorney General's Opinion WW-1476 (1962), it
was held that the earliest date a newly elected member of
the House of Representatives could qualify for office ~::a?~
the date of the canvassing of the returns of the General
Election held on November 6th, 1962.  This holding was
based on the express provisions of Section 4 of Article
III of the Constitution of Texas wherein it provides that
their term of office shall be "from the day of their elec-
tion." Section 3 of Article III, providing the term of
office of State Senators, on the contrary, doe::not con-
tain similar language. Therefore, the holding in Attorney
General's Opinion W-1476,  applicable to members of the
House of Representatives, is not applic,ableto State
Senators.
Hon. D. Roy Harrington, page 2 (~~-1481)


       Section 3 of Article III of the Constitution of
Texas provides:
             "Sec. 3. The Senators shall be
       chosen by the qualified electors for
       the term of four years; but a new Senate
       shall be chosen after every apportionment,
       and the Senators elected after each ap-
       portionment shall be divided by lot Into
       tVi0 classes. The seats of the Senators of
       the first class shall be vacated at the
       expiration of the first two years, and those
       of the second class at the expiration of four
       years, so that one half of the Senators shall.
       be chosen biennially thereafter."
       It is noted that the beginning date of the term of
orflce of State Senators is not provided for in Section
::of Article III of the Constitution of Texas. Further-
more, the length of the term of office of any particular
State Senator cannot be determined after each apportion-
ment untj.1the Senators draw for the two-year and four-
year term of office. This will be accomplished with the
cnvening of the next Regular Session of the Senate.
          Therefore, in view of the foregoing and the fact
th,atthe Constitution and statutes of this State are
silent    as to the beginning date of the term cf office
cf State Senators; and in view of the longstanding custom
frr State Senators to take their oaths of office with the
convening of the State Senate, It is our opinion that a
ne:!Senator-elect (elected in the election held on Novem-
ber 6th, 1963) can qualify for office on the date of the
convening    of the Senate. His annual salary would commence
on the date he qualifies for office. There seems to be
no law fixing an earlier~date, so we suggest that the Senate
.n
;ollo~iits long time practice.

                       SUMMARY

            A new Senator-elect (elected In
            thenelection held on November
            6th, 1962) can qualify for of-
            fice on the convening of the
            Senate. His annual salary com-
            mences on the date he qualifies
Hon. D. Roy Harrington, page 3 (1:,~-1481)



            for office. We find nd law
            permitting an earlier date.

                      Yours very truly,
                      WILL WILSON
                      Attorney General of Texas




                           Assistant Attorney General
JR:ms

APPROVED:
OPINION COMMITTEE
W. V. Geppert, Chairman
Joseph Trimble
$1.0. Shultz
L. P. Lollar
REVIEWED FOR THE ATTORNEY GENERAL
By: Leonard Passmore